IN THE SUPREME COURT OF THE STATE OF NEVADA


                        KENNETH BERBERICH,                                      No. 83294
                                          Appellant,
                                     vs.
                        BANK OF AMERICA, N.A.; AND
                        MORTGAGE ELECTRONIC
                                                                                    FIL D
                        REGISTRATION SYSTEMS, INC.,                                  MAR 0 1 2022
                                          Res • ondents.                            ELIZABET! sr.:OWN
                                                                                  CIE   IF SU REME COURT
                                                                                    APS Alffir
                                                                                         PU



                                             ORDER DISMISSING APPEAL

                                    Pursuant to the stipulation of the parties, and cause appearing,
                        this appeal is dismissed. The parties shall bear their own costs and attorney
                        fees. NRAP 42(b).
                                    It is so ORDERED.


                                                                   CLERK OF THE SUPREME COURT
                                                                   ELIZABETH A. BROW
                                                                                  12

                                                                   BY:


                        cc:   Hon. Gloria Sturman, District Judge
                              Janet Trost, Settlement Judge
                              Hong & Hong
                              Akerman LLP/Las Vegas
                              Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

 IlY) I 947   •.55:1D
                                                                                  '2 a- 0 ‘siiE